Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered April 11, 1995, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 6 years to life, unanimously affirmed.
Defendant knowingly and voluntarily pleaded guilty and there is nothing in the record of the plea proceedings that indicates that defendant was denied effective assistance of counsel because defense counsel induced defendant to plead guilty by providing him with erroneous advice (see, People v Ramos, 63 NY2d 640).
In addition, defendant’s claim of defective Grand Jury proceedings is unpreserved and without merit. Further, by pleading guilty, defendant has waived any challenge to the Grand Jury proceedings (see, People v Rivera, 235 AD2d 372). In any event, the People did call witnesses who had actually been at the scene of his arrest, defendant was in fact informed of his right to testify, and defendant did in fact testify before a second Grand Jury. Finally, defendant’s complaints that his waiver of immunity before testifying before the Grand Jury was not a knowing one and was not made with assistance of counsel is unsupported by the record.
We have reviewed defendant’s remaining claims, including those raised in his pro se supplemental brief, and find them to be without merit. Concur—Murphy, P. J., Wallach, Tom and Mazzarelli, JJ.